UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

JAMES N. SCOTT,

                     Plaintiff,
       v.                                                      No. 9:16-CV-403
                                                               (TJM/CFH)
D. UHLER, et al.,

                Defendants.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                    DECISION & ORDER

I.     INTRODUCTION

       This pro se action brought pursuant to 42 U.S.C. § 1983 was referred to the Hon.

Christian F. Hummel, United States Magistrate Judge, for a Report and Recommendation

pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c). In his July 31, 2019 Report-

Recommendation and Order, Dkt. No. 75, Magistrate Judge Hummel recommends that

Defendants’ motion for summary judgment, Dkt. No. 72, be granted on the grounds that

Plaintiff filed to exhaust his administrative remedies as required by the Prison Litigation

Reform Act of 1995 (“PLRA”), and that Plaintiff’s Fourteenth Amendment claims be

dismissed without prejudice. See generally, Dkt. No. 75. Plaintiff filed objections. Dkt.

No. 76.

II.    STANDARD OF REVIEW

       When objections to a magistrate judge’s report and recommendation are lodged,

                                              1
the district court makes a “de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” See 28

U.S.C. § 636(b)(1). Objections to a report must be specific and clearly aimed at particular

findings in the magistrate's proposal. Camardo v. Gen. Motors Hourly-Rate Employees

Pension Plan, 806 F. Supp. 380, 381-82 (W .D.N.Y.1992); see also United States v. Male

Juvenile, 121 F.3d 34, 38 (2d Cir. 1997) (The Court must make a de novo determination to

the extent that a party makes specific objections to a magistrate’s findings.). When a

party makes only conclusory or general objections, or simply reiterates the original

arguments, the Court will review the report strictly for clear error. See Pearson-Fraser v.

Bell Atl., No. 01-Civ.- 2343, 2003 WL 43367, at *1 (S.D.N.Y. Jan. 6, 2003); Camardo, 806

F. Supp. at 382 (W.D.N.Y.1992). Similarly, "objections that are merely perfunctory

responses argued in an attempt to engage the district court in a rehashing of the same

arguments set forth in the original [papers] will not suffice to invoke de novo review." Vega

v. Artuz, No. 97 Civ. 3775, 2002 WL 31174466, at *1 (S.D.N.Y. Sept.30, 2002).

       After reviewing the report and recommendation, the Court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate

judge. The judge may also receive further evidence or recommit the matter to the

magistrate judge with instructions.” 28 U.S.C. § 636(b).

III.   DISCUSSION

       The Court presumes familiarity with Magistrate Judge Hummel's Report-

Recommendation and Order. Suffice it to say that Magistrate Judge Hummel concluded

that Plaintiff failed to exhaust his administrative remedies as required by the PLRA



                                              2
because he commenced the instant action before the Central Office Review Committee

("CORC") issued its decision on Plaintiff's underlying grievance. In reaching this

conclusion, Magistrate Judge Hummel explored whether administrative remedies were

"unavailable" because CORC failed to respond to Plaintiff's grievance within the thirty-day

time limit. Magistrate Judge Hummel noted that the Second Circuit has not addressed

the exact issue of "unavailability" where a plaintiff has followed the grievance process yet

CORC neglected to respond within thirty days. He then examined case law within this

Circuit and found that when determining whether administrative remedies were

“unavailable” is such situations, courts rely on the circumstances of each case including

whether the plaintiff had taken all steps he could to fulfill the last step of the appeal

process, whether the plaintiff represented to the prison grievance authorities that he did

not understand the process or found it confusing, and the length of the delay by CORC.

Reviewing the facts in the light most favorable to Plaintiff, Magistrate Judge Hummel

wrote:

         Here, there is no dispute that Scott filed a grievance with Upstate C.F.’s
         [Inmate Grievance Resolution Committee (“IGRC”)] on December 26, 2015;
         received the IGRC’s determination on January 5, 2016; appealed the
         decision that day; received Superintendent Uhler’s decision on January 21,
         2016; and appealed the decision to CORC on or about January 22, 2016.
         CORC received Scott’s appeal on February 11, 2016, and issued its final
         determination on May 18, 2016. Scott has not proffered evidence that he
         wrote Upstate C.F. IGRC or CORC inquiring as to the status of his appeal
         before filing this lawsuit. Additionally, when Scott checked with CORC he did
         not demonstrate that the exhaustion process was confusing to him.

         Scott also does not mention or provide evidence of CORC sending him a
         receipt after he filed his appeal. The PLRA states that, “[i]f a grievant does
         not receive a copy of the written notice of receipt [by CORC] within 45 days
         of filing an appeal, the grievant should contact the IGP supervisor in writing
         to confirm that the appeal was filed and transmitted to CORC.” 7 N.Y.C.R.R
         § 701.5(d)(3)(i). Scott offers no evidence that he followed this step of the

                                                3
       PLRA. The letters Scott provides were both written after Scott commenced
       this action and more than forty-five days after he filed his appeal. The letters
       also do not characterize the grievance process as unavailable or hard to
       follow. In fact, in his April 18, 2016, letter to CORC Scott stated he would,
       “await your response in an effort to resolve this matter.” However, Scott filed
       a federal lawsuit eighteen days before sending that letter to CORC.

       The length of CORC’s delay is relatively brief -- approximately two months.
       The shorter delay Scott experienced is comparable to the delays in cases
       where this Court concluded that administrative remedies were available to
       the plaintiffs. Considering the totality of the circumstances, Scott’s failure to
       check with CORC as to the status of his appeal prior to commencing this
       action, and the relatively short delay in receiving a response from CORC
       leads the undersigned to conclude that plaintiff has failed to demonstrate
       that administrative remedies were unavailable to him. Thus, because Scott
       failed to exhaust his administrative remedies prior to commencing this action,
       it is recommended that defendants’ motion be granted.

Dkt. No. 75, at 13-15 1 (record and case citations omitted, footnotes omitted, emphasis in

original).

       a. Objection #1

       In Objection #1, Plaintiff makes two arguments.

       First, he objects "to the fact" that Magistrate Judge Hummel did not take 7

N.Y.C.R.R. § 701.6(g)(2) under consideration. Dkt. # 76, at 5. This regulation provides

that “[a]bsent [an] extension, matters not decided within the time limits may be appealed to

the next step.” 7 N.Y.C.R.R. § 701.6(g)(2). “[I]t is not clear whether the language in §

701.6(g)(2) applies to the CORC, and if so, what the ‘next step’ is. The regulations do not

describe a mechanism for appealing or advancing a grievance when a grievant does not

receive a response from CORC.” Sherwood v. Senecal, No. 9:17-CV-00899 (BKS/TWD),

2019 WL 4564881, at *3–4 (N.D.N.Y. Sept. 20, 2019)(internal quotation marks and


       1
        Because the Report-Recommendation and Order is not paginated, the Court cites
to the CM/ECF pages of this document.

                                              4
citations omitted). Thus, it appears that this regulation has no application in this matter.

Even assuming, arguendo, that this regulation applies, Magistrate Judge Hummel’s failure

to reference it is of no moment. Magistrate Judge Hummel proceeded with his analysis of

whether administrative remedies were unavailable by comparing the time that Plaintiff filed

his lawsuit with the time that CORC eventually responded. The fact that CORC did not

seek consent to file an untimely decision does not change Magistrate Judge Hummel's

conclusion. Thus, Plaintiff’s objection on this ground is overruled.

       Second, Plaintiff argues that administrative remedies were unavailable to him

because he did not receive a timely response from CORC. See Dkt. # 76, at 5-6.

However, as Plaintiff states in his objections, this is the same issue that was presented to

Magistrate Judge Hummel. See id., at 5 ("In his complaint and papers in opposition,

Plaintiff's main contention is that administrative remedies were unavailable to him because

he did not receive a response from CORC in that there were no instructions on how to

proceed with a grievance if no response received from CORC."). Because this is simply a

rehashing of the issue addressed by Magistrate Judge Hummel, and because this

argument does not point to specific error by the magistrate judge, the Court reviews the

Report-Recommendation and Order in this regard for plain error and finds none. For the

reasons discussed by Magistrate Judge Hummel, the Court agrees that Plaintiff failed to

exhaust available administrative remedies before commencing suit in this action.

Accordingly, Plaintiff's objection on this ground is overruled.

       b. Objection #2

       In Objection #2, Plaintiff objects to the statement in the Report-Recommendation



                                               5
and Order that “‘the record is devoid of any evidence that Scott was treated differently

from any similarly situated individual because of intentional and purposeful

discrimination.’” Dkt. # 76, at 7 (quoting Dkt. 75, at 9, in turn quoting Dkt. # 72, at 3). The

quoted language is where Magistrate Judge Hummel framed the Defendants’ second

argument for summary judgment2 by quoting their motion papers. However, because

Magistrate Judge Hummel did not address the substantive merits of Plaintiff's claims, see

Dkt. No. 75, at 15, n. 10 (“As the undersigned concludes that plaintiff has failed to exhaust

his administrative remedies prior to commencing suit or that administrative remedies were

unavailable to him, the undersigned declines to reach the merits of the plaintiff’s claims.”),

the reference to Defendants’ argument does not provide a basis to reject the

recommendations. Accordingly, Plaintiff's objection on this ground is overruled.

       c. Objection #3

       In Objection #3, Plaintiff objects to Magistrate Judge Hummel's statement that

“Scott also does not mention or provide evidence of CORC sending him a receipt after he

filed his appeal.” Dkt. No. 76, at 9-10 (citing Dkt. No. 75, at 13). Plaintiff contends that "the

record clearly shows that the plaintiff received a receipt on April 25, 2016, stating that

CORC responded, confirming that it received the Plaintiff’s appeal on February 11, 2016."

Id., at 10 (citing Compl.; Am. Compl. at 13). It appears that Plaintiff relies on page 13 of

his "Mandatory Pretrial Discovery," Dkt. No. 68, in making this argument.3 Magistrate


     The first was that Plaintiff failed to exhaust administrative remedies prior to
       2


commencing this action.

       Neither the Complaint (Dkt. No. 1), which was dismissed and superseded by the
       3


Amended Complaint (Dkt. No. 55), nor the Amended Complaint contain a page 13 or a
paragraph 13.

                                               6
Judge Hummel references this document in the Report-Recommendation and Order,

writing “Scott wrote to CORC on April 18, 2016, and received confirmation that CORC

received his appeal on February 11, 2016.” Dkt. No. 75, at 10 (citing Dkt. No. 68 at 12-13).

However, Magistrate Judge Hummel also noted that “Scott first wrote to CORC seventeen

days after commencing this lawsuit.” Id. (citing Dkt. No. 68 at 12-13). In light of Magistrate

Judge Hummel’s two references to Plaintiff’s communications with CORC, it is clear that

he intended to indicate at page 13 that Scott did not mention or provide evidence of

CORC sending him a receipt immediately after he filed his appeal. This interpretation is

consistent with Magistrate Judge Hummel’s conclusions that Plaintiff did not write to

CORC until after he commenced this action, and that, therefore, he did not comply with §

701.5(d)(3)(i) before commencing suit. In light of this interpretation, Plaintiff’s objection on

this ground is overruled.

IV.    CONCLUSION

       For the reasons discussed above, the Court ACCEPTS and ADOPTS the

recommendations in the July 31, 2019 Report-Recommendation and Order, Dkt. No. 75,

for the reasons stated therein. Thus, it is hereby

       ORDERED that Defendants’ Motion for Summary Judgment, Dkt. No. 72, is

GRANTED, and it is further

       ORDERED that Plaintiff’s Amended Complaint (Dkt. No. 55) is DISMISSED in its

entirety, without prejudice.

       The Clerk of the Court may close the file in this matter.




                                               7
IT IS SO ORDERED.

Dated: September 25, 2019




                            8
